




EXECUTION VERSION


Banc of America Leasing & Capital, LLC                 Amended and Restated
Master Loan and Security
Agreement Number: 27108-70000


This Amended and Restated Master Loan and Security Agreement (this "Loan
Agreement"), dated as of April 4, 2016, is by and among Bank of America, N.A.,
having an office at 135 South LaSalle Street, Mail Code: IL4-135-09-61, Chicago,
Illinois 60604, as agent for Lender ("Agent"), Banc of America Leasing &
Capital, LLC, a Delaware limited liability company having an office at Hunt
Valley II, 11333 McCormick Road, Hunt Valley, MD 21031 for itself (together with
its permitted successors and assigns, including the Assignee Lenders under the
Assignment Agreement (defined below), "Lender"), and CSC Asset Funding I LLC, a
limited liability company existing under the laws of the state of Delaware
("Borrower"), and having its chief executive office and any organizational
identification number as specified with its execution of this Loan Agreement
below, and consented to and acknowledged by Computer Sciences Corporation, a
corporation existing under the laws of the state of Nevada, as guarantor
("Guarantor”). Agent, Lender, Borrower and Guarantor are parties to a Master
Loan and Security Agreement, dated as of May 28, 2014 (as amended prior to the
date hereof, the “Existing Loan Agreement”). Subject to the satisfaction of the
conditions set forth in Section 1 below, the parties hereto agree to amend and
restate the Existing Loan Agreement as herein set forth. Certain defined terms
used herein are identified in bold face and quotation marks throughout this Loan
Agreement and in Section 18 below. This Loan Agreement sets forth the terms and
conditions for the financing of Equipment between Lender and Borrower pursuant
to one or more promissory notes incorporating by reference the terms of this
Loan Agreement, together with all exhibits, addenda, schedules, certificates,
riders and other documents and instruments executed and delivered in connection
with such equipment note (each, an "Equipment Note"; provided that each Existing
Equipment Note shall constitute an Equipment Note hereunder). Each Equipment
Note constitutes a separate, distinct and independent financing of Equipment and
contractual obligation of Borrower. Lender shall not be obligated under any
circumstances to make any Advance (as hereinafter defined) or to enter into any
Equipment Note if there shall have occurred a Default or an Event of Default.
1.    Amendment and Restatement; Effectiveness. The amendment and restatement of
the Existing Loan Agreement in the form hereof shall become effective (the
“Closing Date”) upon (i) execution of this Loan Agreement by Agent, Lender,
Borrower and Guarantor, (ii) execution of the Guaranty by Guarantor, (iii)
execution of the Assignment Agreement by all parties thereto, (iv) receipt by
Borrower of the duly executed Master Assignment and Assumption, dated as of the
Closing Date, among Citizens Asset Finance, Inc. (formerly known as RBS Asset
Finance, Inc.) (“Citizens”), U.S. Bank Equipment Finance, a division of U.S.
Bank National Association (“U.S. Bank”) and Sumitomo Mitsui Banking Corporation
(“SMBC”), as assignors, the other financial institutions party thereto, as
assignees, and Agent, in the form of Annex I hereto and (iv) an opinion letter
of inhouse counsel to Guarantor. On the Closing Date, (i) this Loan Agreement
shall amend and restate the Existing Loan Agreement, (ii) each Existing
Equipment Note shall constitute an Equipment Note hereunder and (iii) each
Existing Advance shall be deemed to be an Advance hereunder (and shall
constitute usage of the Maximum Loan Amount). For the avoidance of doubt, (A)
each Existing Equipment Note shall be governed by this Loan Agreement but shall
otherwise remain payable on the terms set forth therein and (B) the portion of
each Existing Advance that remains unpaid on the Closing Date shall remain owing
hereunder and under the applicable Existing Equipment Note pursuant to the terms
of such Existing Equipment Note.
2.    Equipment Notes; Grant of Security Interest. Lender agrees to finance
Equipment described in one or more Equipment Notes entered into from time to
time, together with all other documentation required pursuant to Section 4
hereunder, by making Advances to Borrower evidenced by Equipment Notes in an
aggregate principal amount not to exceed ONE HUNDRED FIFTY MILLION AND NO/100
DOLLARS ($150,000,000) (the "Maximum Loan Amount"). To secure the punctual
payment and performance of Borrower’s Obligations under each Equipment Note and,
as a separate grant of security, to secure the payment and performance of all
other Obligations owing to Lender, Borrower grants to Agent, for the benefit of
itself and Lender, a continuing security interest in all of Borrower's right,
title and interest in and to all Equipment, together with: (i) all parts,
attachments, accessories and accessions to, substitutions and replacements for,
each item of Equipment; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of any Equipment to third parties, or otherwise resulting from the
possession, use or operation of any Equipment by third parties, including
instruments, investment property, letter of credit rights, and supporting
obligations arising thereunder or in connection therewith; (iii) all insurance,
warranty and other claims against third parties with respect to any Equipment;
(iv) all software and other intellectual property rights used in connection
therewith; (v) proceeds of all of the foregoing, including insurance proceeds
and any proceeds in the form of goods, accounts, chattel paper, documents,
instruments, general intangibles, investment property, letter of credit rights
and supporting obligations; (vi) all books and records regarding the foregoing,
in each case, now existing or hereafter arising ((i) through (vi), the
"Equipment Collateral") and (vii) each Lease (as defined below) (the "Lease
Collateral" and, together with the Equipment Collateral, the "Collateral");
provided, however, that the Collateral shall not include (A) any software or
other property to the extent that a grant of a security interest therein is
prohibited by (x) applicable law of any relevant jurisdiction or (y) any
license, lease or other agreement or (B) any software that is incorporated into
the Equipment by Borrower, Guarantor or any of Guarantor’s






--------------------------------------------------------------------------------




Subsidiaries following purchase of such Equipment by Borrower from the Vendor
thereof ((A) and (B), collectively, "Excluded Assets"). Borrower intends to
lease, or has leased, all Equipment to Guarantor, Guarantor’s Subsidiaries or,
other persons pursuant to one or more equipment lease agreements (as amended,
restated or otherwise supplemented from time to time and including any exhibits
or schedules thereto, each, a "Lease"). Lender and Agent consent to each Lease.
Agent’s security interest in all Collateral relating to Equipment set forth in
any Equipment Note shall terminate upon the payment of all Obligations of
Borrower under such Equipment Note (other than contingent indemnification
obligations with respect to which no claim has been made) and Agent shall
promptly, upon such termination, furnish and/or file any applicable partial
release, amendment or termination statements relating thereto. Borrower shall
have no right to sell any Equipment (other than to fully pay the related
Equipment Note) unless all Obligations under the Equipment Note relating to such
Equipment have been paid (other than contingent indemnification obligations with
respect to which no claim has been made), it being understood that the foregoing
shall not restrict any lease by Borrower of such Equipment as long as such lease
constitutes Lease Collateral and Lender’s security interest in such Equipment
Collateral shall only be released upon payment in full of all Obligations under
the Equipment Note relating to such Equipment Collateral (other than contingent
indemnification obligations with respect to which no claim has been made).
3.    Advances; Fees. From the Closing Date through November 29, 2016 (the
"Drawdown Period"), Borrower may request advances hereunder (each, an "Advance"
and together, the "Advances"; provided that each Existing Advance shall
constitute an Advance hereunder), not more frequently than one (1) Advance per
calendar month (it being understood that (i) each Advance may be comprised of
advances pursuant to multiple Equipment Notes and (ii) the Existing Advances
shall not constitute Advances for purposes of the forgoing limitation) which
Advances collectively may not exceed the Maximum Loan Amount. Neither Agent nor
Lender shall have any obligation to determine whether any person requesting an
Advance is or has been authorized by Borrower. Each Advance shall be evidenced
by an Equipment Note for the amount of such Advance, and dated as of the date of
such Advance (each an "Advance Date"). Each Equipment Note shall be fully
amortizing and have a term not to exceed sixty (60) months following the
applicable Advance Date corresponding to such Equipment Note. During the
Drawdown Period, Borrower shall pay Lender a fee equal to fifteen hundredths
percent (0.15%) per annum (computed on the basis of a 360-day year, actual days
elapsed) on the daily unused amount of the Maximum Loan Amount (the "Unused
Fee"), which Unused Fee shall be calculated on a quarterly basis by Lender and
shall be due and payable by Borrower in arrears on the last Business Day of each
calendar quarter commencing on June 30, 2016. The final Unused Fee shall be
payable to Lender on December 31, 2016 unless the Maximum Loan Amount is reduced
to zero prior to October 1, 2016.
4.     Conditions to Funding each Advance. In order to request an Advance during
the Drawdown Period, Borrower shall submit an executed borrowing certificate in
the form of Exhibit A attached hereto and all related materials required herein,
to Agent on or prior to the first business day of the month in which such
Advance is to occur (or such later date as Lender may agree in its sole
discretion). As long as Agent has received such borrowing certificate and the
documentation required by clause (b) below with respect to such Advance by such
date, subject to the satisfaction of the conditions set forth in clause (a)
below on the date of such funding, the funding of the Advance shall occur on the
15th day of such month, or, if the 15th day is not a Business Day, on the next
Business Day thereafter. The proceeds of each Advance shall be made by Agent to
an account of Borrower specified in advance to Agent by Borrower. The obligation
of Lender to make each Advance requested by Borrower hereunder is subject to the
fulfillment of each of the following conditions:
(a) Compliance. The representations and warranties contained herein and in each
Related Agreement shall be correct in all material respects on and as of such
Advance Date (except those representations and warranties that expressly relate
to a prior date, which shall be correct in all material respects as of such
prior date) and, on and as of such Advance Date, no Default or Event of Default
shall have occurred and be continuing.
(b) Documentation. Lender shall have received each of the following in
connection with such Advance: (i) the executed Equipment Note relating to such
Advance, (ii) the executed chattel paper original of the applicable Lease
relating to the Equipment and securing such Equipment Note and (iii) insurance
certificates complying with Section 9.
5.    Payments. Each Equipment Note shall provide for scheduled "Payments" of
principal and interest payable by Borrower to Lender in the amounts and at the
times during the "Equipment Note Term" through and including the "Maturity
Date", all as provided in such Equipment Note. All payments made pursuant to any
Equipment Note shall be paid to Agent for the benefit of Lender. All payments
received by Agent after 1:00 p.m. Eastern on any due date shall be deemed
received on the next succeeding Business Day and any applicable interest shall
continue to accrue. If any Payment or other amount payable hereunder is not paid
within 5 days of its due date, Borrower shall pay an administrative late charge
of 2% of the amount not timely paid. All Payments and other amounts payable
under an Equipment Note shall be made in immediately available funds at Agent’s
address above or such other place as Agent shall specify in writing. Borrower
shall have the right to prepay any Equipment Note as provided therein. It is the
intention of Lender to comply with all applicable usury laws and, accordingly,
it is agreed that notwithstanding anything to the contrary contained herein or
in any Equipment Note, in no event shall any provision herein or therein require
or permit interest in excess of the maximum amount permitted by applicable law.
If necessary to give effect to these provisions, Lender will, at its option, in
accordance with applicable law, either refund any amount to Borrower to the
extent in excess of that allowed by applicable law, or credit such excess amount
against the then unpaid principal balance under the applicable Equipment






--------------------------------------------------------------------------------




Note(s). Unless otherwise provided herein, all amounts received under any
Equipment Note will be applied, first, to accrued late charges, fees and other
costs and expenses due and owing, second, to accrued interest and, third, to
unpaid principal.
6.    Unconditional Financing; Disclaimer Of Warranties. Borrower’s Obligations
under each Equipment Note (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Equipment Note Term
relating to such Equipment Note, (ii) shall be unaffected by the loss or
destruction of any Equipment, and (iii) shall not be subject to any abatement,
deferment, reduction, set-off, counterclaim, recoupment or defense for any
reason whatsoever. NEITHER LENDER NOR AGENT IS A VENDOR OR AGENT OF ANY VENDOR,
OR HAS ENGAGED IN THE SALE OR DISTRIBUTION OF ANY EQUIPMENT. NEITHER LENDER NOR
AGENT MAKES ANY EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS TO TITLE,
MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR SUITABILITY FOR
BORROWER'S PURPOSES OF ANY EQUIPMENT, THE LACK OF PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION THEREOF IN ANY
EQUIPMENT NOTE OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT
TO THE EQUIPMENT. If any Equipment is not delivered or properly installed, does
not operate as warranted, becomes obsolete, or is unsatisfactory for any reason,
Borrower shall make all claims on account thereof solely against Vendor and not
against Lender or Agent. Borrower is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Agent or
Lender in connection therewith, and has received and approved the terms of any
purchase orders, warranties, licenses or agreements with respect to the
Equipment. To the extent that the manufacturer of Equipment provides any
warranties with respect thereto, Borrower shall be entitled (but not required)
to enforce such warranties and obtain at its own expense the customary services
furnished by the manufacturer in connection with the Equipment.
7.    Use; Maintenance; Location; Inspection. Borrower shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Borrower maintains other similar equipment
in the prudent management of its assets and properties), and (c) in compliance
with all applicable insurance policies, laws, ordinances, rules and regulations
and (ii) keep proper books and records regarding the use, operation, maintenance
and repair of the Equipment in a manner consistent with prudent industry
practice. Unless Lender so agrees to the contrary in its sole discretion, the
Equipment shall be used only within the 48 contiguous United States, solely for
business purposes (and not for any consumer, personal, home, or family purpose),
and shall not be abandoned or used for any unlawful purpose. Notwithstanding the
foregoing, Lender hereby agrees that Borrower may use the Software in the
Permitted Jurisdictions. Except to the extent constituting Excluded Assets, any
replacement or substitution of parts, improvements, upgrades, or additions to
the Equipment during the Equipment Note Term shall be part of the Collateral
subject to Agent’s security interest and subject to the applicable Equipment
Note, except that if no Event of Default exists, Borrower may at its expense
remove improvements or additions provided by Borrower that can be readily
removed without impairing the value, function or remaining useful life of the
Equipment. Borrower may remove improvements or additions constituting Excluded
Assets from the Equipment at any time. Lender shall have the right (at its sole
cost and expense) to enter during normal business hours any premises owned or
leased by Guarantor or any of its Subsidiaries (including Borrower) where
Equipment is located and inspect such Equipment (together with related books and
records) at any reasonable time with reasonable prior notice to Guarantor and
Borrower.
8.    Loss and Damage. Borrower assumes all risk of any damage to or loss,
theft, confiscation or destruction of any Equipment from any cause whatsoever (a
"Casualty"). On a quarterly basis within 60 days of the end of such quarter,
Borrower shall notify Lender by submitting a written report (such quarterly
reports, the “Equipment Casualty Reports”) of all Casualties relating to the
Equipment that occurred in such quarter, to the extent that such Casualties have
been reported to Guarantor’s asset management personnel in the ordinary course
at least 15 days prior to the date of such report (such Equipment listed in the
Equipment Casualty Reports hereinafter referred to as, the “Casualty
Equipment”). Borrower shall at its option prior to the date of the next
scheduled Equipment Casualty Report, (a) replace such Casualty Equipment with a
similar item reasonably acceptable to Lender having an equivalent or greater
value, utility and remaining useful life of the Casualty Equipment so replaced,
and provide Lender with the make, model, vintage, serial number and all other
information relating to such replacement Equipment reasonably required by
Lender, whereupon such replacement items shall constitute Equipment and
Collateral for all purposes hereunder and the applicable Equipment Note, (b)
place such Casualty Equipment in good repair, condition and working order or (c)
pay Agent the Prepayment Amount for such Casualty Equipment not addressed by
paragraph (a) or (b) above, together with the Payment scheduled for payment on
such date, and all accrued interest, late charges and other amounts then due and
owing under the applicable Equipment Note. Upon a payment contemplated by
paragraph (c) above, the Equipment Note with respect to the applicable Equipment
shall be deemed discharged, and Agent’s security interest in such Equipment
shall terminate (it being understood that if less than all Equipment under the
applicable Equipment Note is treated in accordance with paragraph (c) above, (i)
the Prepayment Amount with respect to any such item of Casualty Equipment shall
be calculated by reference to the allocable portion of the unpaid principal
balance of the applicable Equipment Note, as reasonably determined by Lender (in
consultation with Borrower), and (ii) the remaining Payments under the Equipment
Note shall be proportionately reduced as reasonably calculated by Lender (in
consultation with Borrower) upon Agent’s receipt of the payments described in
paragraph (c) above).






--------------------------------------------------------------------------------




9.    Insurance. Borrower, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Prepayment Amount, and shall maintain public liability and, with respect to
any Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lender may reasonably require. All
such insurance shall (a) be with companies rated “A-” or better by A.M. Best
Company, (b) specify Agent, for the benefit of Lender, as an additional insured
(liability insurance) or loss payee (property insurance) and provide that it may
not be canceled or materially altered in any way that would adversely affect the
interest of Lender without at least 30 days' prior written notice to Agent (10
days' in the case of nonpayment of premium), (c) be primary, without right of
contribution from any other insurance carried by Agent and contain waiver of
subrogation and “breach of warranty” provisions, and (d) provide that all
amounts payable by reason of loss or damage to Equipment shall be payable solely
to Agent for the benefit of Lender, unless Lender otherwise agrees. Borrower
shall provide Lender with evidence of the required insurance in the form of
Certificates of Insurance upon the execution of any Equipment Note and promptly
upon any renewal of any required policy.
10.    Indemnities; Taxes. Borrower's indemnity and reimbursement obligations
set forth below shall survive the cancellation, termination or expiration of any
Equipment Note or this Loan Agreement.
(a) General Indemnity. Borrower shall indemnify, on an after-tax basis, defend
and hold harmless Agent and Lender, and their respective officers, directors,
employees, agents and affiliates ("Indemnified Persons") in connection with any
expenses, losses, claims, damages or liabilities to which Agent, Lender or such
Indemnified Persons may become subject (other than taxes, for which the
provisions of Section 10(b) shall apply instead), insofar as such expenses,
losses, claims, damages or liabilities (or actions or other proceedings
commenced or threatened in respect thereof) arise out of the transactions
referred to in this Loan Agreement or arise from any use or intended use of the
proceeds of the Advances, or in any way arise out of activities of Borrower that
violate environmental laws, and to reimburse Agent, Lender and each Indemnified
Person, upon their demand, for any reasonable legal or other out-of-pocket
expenses incurred in connection with investigating, defending or participating
in any such loss, claim, damage, liability, or action or other proceeding,
whether commenced or threatened (whether or not Agent or Lender or any such
person is a party to any action or proceeding out of which any such expense
arises); provided that nothing in this Section shall obligate Borrower to pay
the normal expenses of Lender in the administration of this Loan Agreement (or
the issuance of any Equipment Note or the making of any Advance, in each case
after the Closing Date) in the absence of pending or threatened litigation or
other proceedings or the claims or threatened claims of others and then only to
the extent arising therefrom. Notwithstanding the foregoing, Borrower shall have
no obligation hereunder to an Indemnified Person with respect to indemnified
liabilities which have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Person, as determined by a final and
nonappealable judgment by a court of competent jurisdiction, or which have
resulted from a claim brought by Borrower against an Indemnified Person for
breach in bad faith of such Indemnified Person’s obligations hereunder in which
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Borrower, any of Borrower’s equity
holders or creditors, an Indemnified Person or any other person or entity,
whether or not an Indemnified Person is otherwise a party thereto.
(b) General Tax Indemnity. Borrower shall pay or reimburse Lender, and
indemnify, defend and hold Lender harmless from, on an after-tax basis, all
taxes, assessments and other like governmental charges paid or required to be
paid by Lender or Borrower in any way arising out of or related to the Equipment
or any Equipment Note before or during the Equipment Note Term or after the
Equipment Note Term following an Event of Default, including foreign, Federal,
state, county and municipal fees, taxes and assessments, and property,
value-added, sales, use, gross receipts, excise, stamp and documentary taxes,
and all related penalties, fines, additions to tax and interest charges
("Impositions"), excluding only Impositions based on Lender's net income,
provided that (i) this Section 10(b) shall not apply with respect to any
withholding taxes imposed on or with respect to Lender to the extent that Lender
is not a “United States person” within the meaning of the Code, and (ii) Lender
shall reasonably cooperate with Borrower, including by providing any necessary
forms or information, to avoid or minimize any such taxes, assessments, fees or
other governmental charges. Upon Lender's request, Borrower shall furnish proof
of its payment of any Imposition.
11.    Borrower Representations and Agreements. Borrower represents, warrants
and agrees that: (a) the sole purpose to be conducted or promoted by Borrower
since its organization is to engage in the following activities: (i) to acquire,
own, hold, and lease the Equipment; (ii) to enter into and perform its
obligations under each Lease, the Loan Agreement, the Related Agreements, the
Existing Loan Agreement and the “Related Agreements” (as defined in the Existing
Loan Agreement); and (iii) to engage in any lawful act or activity and to
exercise any powers permitted to limited liability companies organized under the
laws of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above mentioned purposes; (b) Borrower’s
chief executive office and notice address, taxpayer identification number and
any organizational identification number is as described with its execution of
this Loan Agreement below; (c) Borrower shall notify Lender in writing within 10
Business Days after changing its legal name, state of organization, chief
executive office location or organizational identification number; (d) Borrower
is duly organized and existing and, except to the extent the failure to do so
would not have a Material Adverse Effect, in good standing under the laws of the
state described above and, except to such extent all other jurisdictions where
legally required in order to carry on its business and shall, except to the
extent the failure to do so would not have a Material






--------------------------------------------------------------------------------




Adverse Effect, (x) maintain its good standing in all such jurisdictions and (y)
conduct its businesses and manage its properties in compliance with all
applicable laws, rules or regulations binding on Borrower; (e) the execution,
delivery and performance of this Loan Agreement, each Equipment Note and Related
Agreement to which it is a party has been duly authorized by Borrower, each of
which are and will be binding on and enforceable against Borrower in accordance
with their terms (subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally, (ii) concepts of reasonableness and
(iii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and do not and will not, except
to the extent that any such contravention would not have a Material Adverse
Effect, contravene any other instrument or agreement binding on Borrower; (f)
there is no pending litigation, tax or environmental claim, proceeding, dispute
or regulatory or enforcement action (and Borrower shall promptly notify Lender
of any of the same that may hereafter arise) that could reasonably be expected
to have a Material Adverse Effect and (g) Borrower has the power and authority
to execute, deliver and perform its obligations under this Loan Agreement and
the Related Agreements.
12.    Borrower’s Covenants; Special Purpose Entity; No Other Business.
Notwithstanding anything to the contrary herein or in any Related Agreement or
in any other document governing the formation, management or operation of
Borrower, Borrower shall not (i) guarantee any obligation of any Person, or
become obligated for the debts of any other Person (other than tax and ERISA
liabilities arising by operation of law) or hold out its credit as being
available to pay the obligations of any other Person; (ii) incur, create or
assume any indebtedness or liabilities other than (x) as permitted hereunder and
(y) tax and ERISA liabilities arising by operation of law; (iii) form, acquire
or hold any Subsidiary (whether corporate, partnership, limited liability
company or other) or own any equity interest in any other Person; or (iv) own
any asset or property other than the Collateral and Excluded Assets. Borrower
agrees to observe all customary and usual requirements to maintain a legal
entity separate and distinct from any other entity in order to avoid any
confusion or potential consolidation with any other Person.
13.     Title; Personal Property. Borrower shall be the sole owner of Equipment
free and clear of all Liens, other than Permitted Liens. Borrower will not
create or permit to exist any Lien on any Equipment except for Permitted Liens.
The Equipment shall remain personal property of Borrower at all times,
notwithstanding the manner in which it may be affixed to realty. Borrower shall
obtain and record such instruments and take such steps as may be necessary to
prevent any creditor, landlord, mortgagee or other entity (other than Agent)
from having any Lien on any Equipment other than Permitted Liens.
14.    Default. Each of the following (a "Default") shall, with the giving of
any notice or passage of any time period specified, constitute an "Event of
Default" hereunder and under all Equipment Notes: (1) Borrower fails to pay any
Payments, the Unused Fee or other amount owing hereunder or under any Equipment
Note within 5 days of its due date; (2) Borrower breaches its obligations set
forth in Section 12 or 13 hereof or Guarantor breaches its obligations set forth
in Section 12 of the Guaranty; (3) Borrower fails to perform or comply with any
other covenant or obligation under this Loan Agreement, any Equipment Note or
Related Agreement (other than those specified in clause (1) or (2) above) except
to the extent the failure to do so would not have a Material Adverse Effect or
Guarantor fails to comply with any covenant or obligation under the Guaranty
(other than those specified in clause (2) above), and, in each case, such
failure continues for 30 days after written notice thereof by Lender to Borrower
and Guarantor; (4) any representation or warranty made to Lender by Borrower in
connection with this Loan Agreement, any Equipment Note or Related Agreement, or
by Guarantor pursuant to the Guaranty (including financial statements) proves to
have been incorrect in any material respect when made; (5) Borrower (w)
dissolves, liquidates or ceases or suspends the conduct of business or ceases to
maintain its existence, (x) enters into any merger or consolidation with, or
sells or, other than in accordance with Section 2 hereof, transfers all or any
substantial portion of its assets to or enters into any partnership or joint
venture other than in the ordinary course of business with, any entity, or (y)
enters into or suffers any transaction or series of transactions as a result of
which Borrower is not directly or indirectly controlled by Guarantor; (6)
Borrower or Guarantor shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against Borrower or Guarantor seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for substantial
part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
Borrower or Guarantor shall take any corporate to authorize any of the actions
set forth above in this subsection (6); (7) Guarantor shall fail to pay any
principal of or premium or interest on any of its Debt (or Debt guaranteed by
Guarantor) which is outstanding in a principal amount of at least $250,000,000
in the aggregate (but excluding, in each case, indebtedness arising under this
Loan Agreement or the Guaranty), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt (or guarantee);
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt (or guarantee) and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition






--------------------------------------------------------------------------------




is to accelerate, or to permit the acceleration of, the maturity of such Debt
(or guarantee); or any such Debt (or guarantee) shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment or by a required prepayment of insurance proceeds or by a required
prepayment as a result of formulas based on asset sales or excess cash flow),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or (8) any attempted repudiation in writing of the Guaranty by
Guarantor. Borrower shall promptly following obtaining knowledge thereof notify
Lender in writing of any Default or Event of Default.
15.    Remedies. (a) Upon the occurrence and during the continuance of an Event
of Default, Lender or, with respect to subsections (2), (4) and (5) below,
Agent, may, in its discretion, exercise any one or more of the following
remedies with respect to any or all Equipment Notes or Equipment: (1) accelerate
the maturity of any Equipment Note and declare the Prepayment Amount thereof to
be immediately due and payable together with accrued interest or other amounts
due and owing thereunder; (2) cause Borrower to promptly discontinue use of or
disable any Equipment, and, at Borrower’s expense, have the Equipment assembled,
prepared and adequately protected for shipment (together with all related
manuals, documents and records, and any other Collateral), and either
surrendered to Agent in place or shipped (freight and insurance pre-paid) to
such location as Agent may designate within the forty-eight contiguous United
States, in the condition required under Section 7 hereof, qualified for the
manufacturer’s (or its authorized servicing representative’s) then available
service contract or warranty, and able to be put into immediate service and to
perform at manufacturer's rated levels (if any); (3) remedy such Event of
Default or proceed by court action, either at law or in equity, to enforce
performance of the applicable provisions of any Equipment Note; (4) with or
without court order (but without breach of the peace), enter upon the premises
where Equipment is located and repossess and remove the same, all without
liability for damage to such premises or by reason such entry or repossession,
except for Agent’s gross negligence or willful misconduct; (5) dispose of any
Equipment in a public or private transaction, or hold, use, operate or keep idle
the Equipment, free and clear of any rights or interests of Borrower therein;
(6) recover direct damages for the breach of any Equipment Note (but not
indirect, special, consequential or punitive damages), including the payment of
all unpaid principal, accrued interest and other amounts payable thereunder, and
all costs and expenses incurred by Lender or Agent in exercising its remedies or
enforcing its rights thereunder (including all reasonable attorneys’ fees and
expenses ("Attorneys’ Fees")); (7) without notice to Borrower, apply or set-off
against any Obligations all security deposits, advance payments, proceeds of
letters of credit, certificates of deposit (whether or not matured), securities
or other additional collateral held by Lender or otherwise credited by or due
from Lender to Borrower; or (8) pursue all other remedies provided under the UCC
or other applicable law. Borrower shall pay interest equal to the lesser of (a)
3.0% per annum above the interest rate otherwise applicable, or (b) the highest
rate permitted by applicable law ("Default Rate") on (i) any amount other than
Payments owing under any Equipment Note and not paid when due, (ii) any Payment
not paid within 30 days of its due date, and (iii) any amount required to be
paid upon acceleration of any Equipment Note under this Section 15. Any payments
received by Agent or Lender after an Event of Default, including proceeds of any
disposition of Equipment, shall be applied in the following order: (A) to all of
Agent’s and Lender's costs (including Attorneys’ Fees), charges and expenses
incurred in taking, removing, holding, repairing and selling or leasing the
Equipment or other Collateral or enforcing the provisions hereof; (B) to the
satisfaction of all outstanding Obligations; and (C) the balance, if any, shall
be disbursed to Borrower unless otherwise required by law. Agent or Lender, as
applicable, shall account to Borrower for any surplus realized upon such sale or
other disposition, and Borrower shall remain liable for any deficiency with
respect to the Obligations.
(b) No remedy referred to in this Section 15 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Agent or Lender,
as applicable, at law or in equity, and all such remedies shall survive the
acceleration of any Equipment Note. Agent or Lender’s exercise or partial
exercise of, or failure to exercise, any remedy shall not restrict Agent or
Lender from further exercise of that remedy or any other available remedy. No
extension of time for payment or performance of any Obligation shall operate to
release, discharge, modify, change or affect the original liability of Borrower
for any Obligations, either in whole or in part. Agent or Lender, as applicable,
may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Borrower, in such order and
at such times following an Event of Default as Lender determines in its sole
discretion. In any action to repossess any Equipment or other Collateral,
Borrower waives any bonds and any surety or security required by any applicable
laws as an incident to such repossession. Notices of Lender's intention to
accelerate, acceleration, nonpayment, presentment, protest, dishonor, or any
other notice whatsoever (other than notices of Default specifically required of
Lender pursuant to Section 14 above) are waived by Borrower and Guarantor. Any
notice given by Agent or Lender of any disposition of Collateral or other
intended action of Agent or Lender which is given in accordance with this Loan
Agreement at least 10 Business Days prior to such action, shall constitute fair
and reasonable notice of such action.
16.     Assignment. Lender may assign or transfer any of Lender's interests in
any Equipment Note to any Assignee Lender (as defined in the Assignment
Agreement) in accordance with the terms of the Assignment Agreement. Borrower
shall not sell, assign, pledge, hypothecate or in any way dispose of any of its
rights or obligations under any Equipment Note without Lender's prior written
consent. Any such purported sale, assignment, pledge, hypothecation or disposal
by Borrower made without Lender’s prior written consent shall be null and void.
17.    Financial and Other Data. During any Equipment Note Term, Borrower shall
(i) maintain books and records in accordance with GAAP and (ii) furnish Lender
all financial information and reports and such other information as Lender may






--------------------------------------------------------------------------------




reasonably request concerning Borrower or the Equipment or its condition,
location, use or operation.
(b) Borrower represents and warrants that all information and financial
statements at any time furnished to Lender pursuant to clause (a) above are
accurate in all material respects at the time furnished.
18.    Definitions
As used herein, the following terms shall have the meanings assigned or referred
to them below:
"Agent" means Bank of America, N.A., as agent for the Assignee Lenders under the
Assignment Agreement.
"Assignment Agreement" means the Amended and Restated Assignment Agreement dated
as of April 4, 2016 among the Assignee Lenders (as defined therein) party
thereto, Agent, Borrower and Guarantor (as amended, amended and restated,
supplemented or otherwise modified from time to time).
"Business Day" means any day other than Saturday, Sunday, and any other day on
which commercial banking institutions in the states of New York, Virginia, Rhode
Island, North Carolina and Minnesota and are either authorized or required to
remain closed to the general public, and for purposes of LIBOR, London, UK.
"Code" means the Internal Revenue Code of 1986, as amended.
"Debt" has the meaning specified in the Guaranty.
"Equipment" means the items, units and groups of personal property, software,
software licenses, licensed materials and fixtures consisting of new IT type of
equipment described in each Equipment Note, together with all replacements,
parts, additions, accessories and substitutions therefor; and "item of
Equipment" means a commercial unit of such property which in commercial usage is
treated as a single whole, division of which materially impairs its character or
value on the market or in use, and includes each functionally integrated and
separately marketable group or unit of Equipment and may be a single article
(such as a machine) or a set of articles (such as a suite of furniture or a line
of machinery). Without limiting the generality of the foregoing, the aggregate
value of the items of Equipment constituting software and software licenses
shall not exceed $30,000,000.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
"Existing Advances" means each of the “Advances” (as defined in the Existing
Loan Agreement) made pursuant to the Existing Loan Agreement. The parties hereto
agree that Existing Advances were made in the aggregate principal amount of
$53,970,027.37, of which $49,080,521.40 remains unpaid as of the Closing Date.
"Existing Equipment Notes" means the “Equipment Notes” (as defined in the
Existing Loan Agreement) listed on Annex II hereto.
"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
"Guaranty" means the Amended and Restated Guaranty dated as of April 4, 2016 by
Guarantor in favor of Lender (as amended, amended and restated, supplemented or
otherwise modified from time to time).
"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any interest of a vendor or lessor under any
conditional sale or other title retention agreement and any lease in the nature
thereof).
"Material Adverse Effect" means a material adverse effect on the business,
financial condition or operations of Guarantor and its Subsidiaries (including
Borrower), taken as a whole.
"Obligations" means and includes all obligations of Borrower owing to Agent or
Lender, including any obligations owing to any Assignee Lender, under this Loan
Agreement, any Equipment Note, the Assignment Agreement or Related Agreement, or
of Guarantor owing to Agent or Lender, including any obligations owing to any
Assignee Lender, under the Guaranty, now existing or hereafter arising, direct
or indirect, joint or several, absolute or contingent, whether for payment or
performance, regardless of how the same may arise or by what instrument,
agreement or book account they may be evidenced.
"Permitted Jurisdiction" means Denmark, Finland, Iceland, Norway, Sweden, Aland
Islands, Faroe Islands, Greenland and each other country that is a member of the
European Union.    






--------------------------------------------------------------------------------




"Permitted Liens" means, with respect to any person, any of the following Liens:
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP; (b) Liens of landlords arising by statute or lease contracts entered into
in the ordinary course, inchoate, statutory or construction liens, and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP; (c)
liens, pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits, taxes, assessments, statutory obligations or other similar
charges or to secure the performance of bids, tenders, sales, leases, contracts
(other than for the repayment of borrowed money) or in connection with surety,
appeal, customs or performance bonds or other similar instruments; (d)
encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property and not materially interfering
with the ordinary conduct of the business conducted at such real property; (e)
encumbrances arising under leases or subleases of real property that do not,
individually or in the aggregate, materially detract from the value of such real
property or materially interfere with the ordinary conduct of the business
conducted at such real property; (f) encumbrances arising under licenses or
sublicenses of intellectual property granted in the ordinary course of such
Person’s business; (g) financing statements with respect to a lessor’s rights in
and to personal property leased to such Person in the ordinary course of such
Person’s business; (h) Liens of Agent in connection with this Loan Agreement,
the Equipment Notes and the Related Agreements; and (i) any leasehold interest
of a lessee in connection with a Lease.
"Prepayment Amount" means, collectively, the entire unpaid principal balance of
any Equipment Note as of any particular date, together with all accrued interest
and other charges then owing under such Equipment Note.
"Related Agreement" means and includes this Loan Agreement, the Guaranty, any
Equipment Note, the Assignment Agreement and any other agreement signed by
Borrower or Guarantor relating to the foregoing.
"Software" means licenses of enterprise service management software and
mainframe service management software financed with any proceeds of an Advance.
"Subsidiary" of any person means any corporation, association, partnership or
other business entity of which at least 50% of the total voting power of shares
of stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such person or one or more of the other subsidiaries of that
person or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Guarantor.
"Taxes" means, with respect to Section 19(h) hereof, all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments or other like charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
"UCC" means the Uniform Commercial Code in effect in the state specified in
Section 19(f) of this Loan Agreement.
"Vendor" means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.
19.    Miscellaneous. (a) At Lender's request, Borrower shall execute, deliver,
file and record such UCC financing statements and other documents as Lender
deems necessary to protect Agent’s interest in the Equipment and to effectuate
the purposes of any Equipment Note or Related Agreement (it being understood
that Borrower shall not be required to enter into any deposit account control
agreement or securities account control agreement), and Borrower authorizes, and
irrevocably appoints Agent as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Borrower and in Borrower's
name, place and stead, (ii) make minor corrections to manifest errors in factual
data in any Equipment Note and any addenda, attachments, exhibits and riders
thereto, and (iii) after the occurrence of an Event of Default, enforce claims
relating to the Equipment against insurers, Vendors or other persons, and to
make, adjust, compromise, settle and receive payment under such claims (but
without any obligation to do so).
(b) Federal law requires all financial institutions to obtain, verify and record
information that identifies each entity that obtains a loan or other financial
accommodation. The first time Borrower requests a financial accommodation from
Lender, Lender may ask for Borrower’s (or Guarantor’s) legal name, address, tax
ID number and other identifying information. Borrower shall promptly provide
copies of business licenses or other documents evidencing the existence and good
standing of Borrower or Guarantor requested by Lender.
(c) Time is of the essence in the payment and performance of all of Borrower’s
Obligations under any Equipment Note or Related Agreement. This Loan Agreement,
and each Equipment Note or Related Agreement may be executed in one or more
counterparts, each of which shall constitute one and the same agreement. All
demands, notices, requests, consents, waivers and other






--------------------------------------------------------------------------------




communications concerning this Loan Agreement and any Equipment Note or Related
Agreement shall be in writing and shall be deemed to have been duly given when
received, personally delivered or three business days after being deposited in
the mail, first class postage prepaid, or the business day after delivery to an
express carrier, charges prepaid, addressed to each party at the address
provided herein, or at such other address as may hereafter be furnished in
writing by such party to the other.
(d) Except as otherwise agreed between Borrower and Lender in writing, Borrower
shall reimburse Lender upon demand for costs and expenses incurred by Lender in
connection with the execution and delivery of this Loan Agreement and any
Equipment Note or Related Agreement entered into on the Closing Date. Borrower
shall reimburse Lender on demand for all costs (including Attorneys’ Fees)
incurred by Lender in connection with any amendment or waiver of the terms of
this Loan Agreement or any Equipment Note or Related Agreement requested by
Borrower. Nothing in this clause (d) shall obligate Borrower to pay the normal
costs and expenses of Lender (including Attorneys’ Fees) in the administration
of this Loan Agreement or the issuance of any Equipment Note or the making of
any Advance after the Closing Date.
(e) To the fullest extent permitted by applicable law, any provisions of this
Loan Agreement or any Equipment Note or Related Agreement which are
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions thereof, and any such unenforceability shall not render unenforceable
such provisions in any other jurisdiction. Any requirement for the execution and
delivery of any document, instrument or notice may be satisfied, in Lender’s
discretion, by authentication as a record within the meaning of, and to the
extent permitted by, Article 9 of the UCC.
(f) THIS LOAN AGREEMENT AND ANY EQUIPMENT NOTE OR RELATED AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. THE PARTIES HERETO IRREVOCABLY CONSENT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL DISTRICT COURT FOR THE
STATE OF NEW YORK IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE
PARTIES HERETO WAIVE ANY OBJECTIONS BASED UPON VENUE OR “FORUM NON CONVENIENS”
IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, PARTIES HERETO HEREBY waive all right to a trial by
jury in any action or proceeding based hereon. IN NO EVENT SHALL LENDER HAVE ANY
LIABILITY TO BORROWER FOR INCIDENTAL, GENERAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES. Any cause of action by Borrower against Lender relating to
this Loan Agreement or any Equipment Note or Related Agreement shall be brought
within one year after any such cause of action first arises, and, to the fullest
extent permitted by applicable law, Borrower hereby waives the benefit of any
longer period provided by statute.
(g) EACH EQUIPMENT NOTE, TOGETHER WITH THIS LOAN AGREEMENT AND ANY RELATED
AGREEMENTS, (i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (X) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (Y) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; AND (iii) MAY NOT BE AMENDED,
NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.
(h) (i) If, due to either (A) the introduction of or any other change in or in
the interpretation of any law or regulation, in each case after the Closing Date
or (B) the compliance with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) in each
case issued after the Closing Date, there shall be any increase in the cost
(other than with respect to Taxes) to Lender of agreeing to make or making,
funding or maintaining Advances made to Borrower, then Borrower shall from time
to time, upon demand by Lender (with a copy of such demand to Agent) pay Agent
for the account of Lender additional amounts sufficient to compensate Lender for
such increased cost. A reasonably detailed certificate as to the amount and
manner of calculation of such increased cost, submitted to Borrower and
Guarantor and Agent by Lender shall be conclusive and binding for all purposes
absent manifest error. (ii) If Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) in each case
issued after the Closing Date affects or would affect the amount of capital or
liquidity required or expected to be maintained by Lender or any corporation
controlling Lender and the amount of such capital or liquidity is increased by
or based upon the existence of Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by Lender (with a copy of such
demand to Agent) Borrower shall immediately pay to Agent for the account of
Lender from time to time as specified by Lender, additional amounts sufficient
to compensate Lender or such corporation in the light of such circumstances, to
the extent that Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of Lender’s commitment to lend
hereunder. A reasonably detailed certificate as to such amounts and the manner
of calculation thereof submitted to Borrower, Guarantor and Agent by Lender
shall be conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt and notwithstanding anything in this Section to the






--------------------------------------------------------------------------------




contrary, clause (ii) of this Section 19(h) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act, regardless of the
date adopted, issued, promulgated or implemented and clause (ii) of this Section
19(h) shall apply to all the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issues or implemented.    








--------------------------------------------------------------------------------




In Witness Whereof, Lender and Borrower have executed this Loan Agreement as of
the date first above written.


BANC OF AMERICA LEASING & CAPITAL, LLC (Lender)
 
By: /s/ Terri J. Preston


Print Name: Terri J. Preston 


Title: Vice President


 
 
CSC Asset Funding I LLC (Borrower)


  By: CSC Finance Company LLC, its Sole Member
     By: Computer Sciences Corporation, its Sole Member


By: /s/ H.C. Charles Diao
Name:H.C. Charles Diao
Title:Vice President, Finance and Corporate Treasurer


Taxpayer ID # : 46-5598425
NOTICE ADDRESS:
c/o COMPUTER SCIENCES CORPORATION
3170 Fairview Park Drive
Falls Church, VA 22042
USA


Attention: Executive Vice President and General Counsel
 

Acknowledged and agreed to by:


Computer Sciences Corporation (Guarantor)


By:         /s/ H.C. Charles Diao    
Name:        H.C. Charles Diao
Title:        Vice President, Finance and Corporate Treasurer


    
BANK OF AMERICA, N.A.,
As Agent


By:         /s/ Bridgett J. Manduk Mowry     
Print Name:     Bridgett J. Manduk Mowry     
Title:         Vice President     


    






--------------------------------------------------------------------------------




EXHIBIT A


Form of Borrowing Certificate






--------------------------------------------------------------------------------




EXHIBIT A


FORM OF BORROWING CERTIFICATE




ADVANCE REQUEST NO. [___]


[__________ ___, 201[_]


Bank of America, N.A.
Agency Management
135 South LaSalle Street
Mail Code: IL4-135-09-61
Chicago, IL 60604
Tel: 312-828-3559
Fax: 877-207-2883






Ladies and Gentlemen:


In accordance with that certain Amended and Restated Master Loan and Security
Agreement dated as of April 4, 2016 (together with the Equipment Notes related
thereto, the “Loan Agreement”) by and among CSC Asset Funding I LLC (the
“Borrower”), Bank of America, N.A., as Agent for the Lender and Banc of America
Leasing & Capital, LLC for itself (together with its permitted successors and
assigns, including the Assignee Lenders under the Assignment Agreement,
"Lender"), and acknowledged and agreed to by Computer Sciences Corporation as
guarantor, Borrower does hereby request an advance (the “Advance Request”) of
funds in the amount of $________________ (the “Advance”) to be secured by the
attached list of Equipment.


1.    As a material inducement to Lender agreeing to make the Advance, Borrower
hereby represents, warrants, agrees, and acknowledges that:


(i)
Enclosed herewith are the documents required for this Advance pursuant to
Section 4(b) of the Loan Agreement; and



(ii)
The representations and warranties contained in the Loan Agreement and in each
Related Agreement are correct in all material respects on and as of the date
hereof (except those representations and warranties that expressly relate to a
prior date, which were correct as of such prior date), and, on and as of the
date hereof, no Default or Event of Default has occurred and is continuing.





2.    Borrower hereby acknowledges and agrees that any sums advanced to Borrower
pursuant to this Advance Request shall become part of the Maximum Loan Amount.


3.    Borrower irrevocably requests that Lender make the Advance pursuant to the
following wire instructions:


Bank Name:            
Bank Address:            
ACH ABA No.:            
Wire ABA No.:            
Account Number:            
Fed ID No.:                
Re:            [______________].






--------------------------------------------------------------------------------




4.    This Advance Request will serve as the request and authorization of
Borrower for Lender to make the Advance to Borrower as set forth above. Lender
is authorized to follow the instructions set forth herein.


5.    Borrower acknowledges and agrees that Lender shall have no duty or
obligation to verify the validity, sufficiency or genuineness of any document
submitted to Lender or confirm or establish the authority or identity of the
person submitting this Advance Request. Lender is not responsible for errors or
omissions made by Borrower.


6.    Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.












--------------------------------------------------------------------------------




    
BORROWER:
                        
CSC Asset Funding I LLC
By:
CSC Finance Company LLC, its Sole Member
By:
Computer Sciences Corporation, its Sole Member
 
By:
 
Name:H.C. Charles Diao
 
Title:Vice President, Finance and Corporate Treasurer



 








--------------------------------------------------------------------------------




ANNEX I


Master Assignment and Assumption


    
    




        






--------------------------------------------------------------------------------




Master Assignment and Assumption
This Master Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between each of Citizens Asset Finance, Inc. (formerly known as RBS Asset
Finance, Inc.), U.S. Bank Equipment Finance, a division of U.S. Bank National
Association and Sumitomo Mitsui Banking Corporation (each, an “Assignor”) and
each of Banc of America Leasing & Capital, LLC and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (each, an “Assignee”). It is understood and agreed that the rights and
obligations of the Assignors and the Assignees hereunder are several and not
joint. Capitalized terms used but not defined herein shall have the meanings
given to them in the Assignment Agreement identified below (as amended,
supplemented and otherwise modified prior to the Effective Date, the “Assignment
Agreement”), receipt of a copy of which is hereby acknowledged by each Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the respective Assignees, and each Assignee hereby irrevocably purchases and
assumes from the respective Assignors, subject to and in accordance with the
Standard Terms and Conditions and the Assignment Agreement, as of the Effective
Date (i) all of the respective Assignors’ rights and obligations in their
respective capacities as Assignee Lenders under the Assignment Agreement and any
other documents or instruments delivered pursuant thereto in the amounts and
equal to the percentage interests identified below of all the outstanding rights
and obligations under the facility identified below (including without
limitation any guarantees included in such facility but excluding each
Assignor’s commitment to fund its pro-rata share of any Advances (as defined in
the Loan Agreement)) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
respective Assignors (in their respective capacities as Assignee Lenders)
against any Person, whether known or unknown, arising under or in connection
with the Assignment Agreement and arising from an event occurring on or after
the Effective Date, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by any Assignor
to any Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, an “Assigned Interest”). Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by any Assignor.
1.
Assignors:    Citizens Asset Finance, Inc. (formerly known as RBS Asset Finance,
Inc.)

U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Sumitomo Mitsui Banking Corporation


2.    Assignees:        Banc of America Leasing & Capital, LLC
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


3.    Borrower:        CSC Asset Funding I LLC
4.    Lender:            Banc of America Leasing & Capital, LLC, as Lender under
the Loan Agreement
5.    Agent:            Bank of America, N.A., as Agent under the Assignment
Agreement
6.    Loan Agreement:        Master Loan and Security Agreement dated as of May
28, 2014 by and among the Borrower, the Guarantor, BALC, as lender, and the
Agent (each as defined below) (as amended, supplemented and otherwise modified
prior to the Effective Date, the “Loan Agreement”).
7.    Assignment Agreement:    
Assignment Agreement dated as of May 28, 2014 by and among Banc of America
Leasing & Capital, LLC (“BALC”), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (as
assignee of BTMU Capital Leasing & Finance, Inc., “BTMU”), U.S. Bank Equipment
Finance, a division of U.S. Bank National Association (“U.S. Bank”), Citizens
Asset Finance, Inc. (formerly known as RBS Asset Finance, Inc.) (“Citizens”) and
Sumitomo Mitsui Banking Corporation, as assignee lenders (“SMBC”, together with
BALC, BTMU, U.S. Bank and Citizens, each an “Assignee Lender” and collectively
the “Assignee Lenders”), Bank of America, N.A., as agent (“Agent”) and, with
respect to Section 4(b) only of such Assignment Agreement, CSC Asset Funding I
LLC, as the borrower (the “Borrower”) and Computer Sciences Corporation, as the
guarantor (the “Guarantor”).






--------------------------------------------------------------------------------




8.    Assigned Interests:
Assignee
Ending
Balance
Assigned1
Total Amount to be paid by Assignee on the Effective Date2 
Pro Rata Share Assigned3
Banc of America Leasing & Capital, LLC
$9,816,104.30
$9,823,398.23
20.00000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$9,816,104.30
$9,823,398.23
20.00000000%

9.     Effective Date: April 4, 2016
10.    Committed Amount. Each Assignor hereby consents to the Amendment and
Restatement and the amendment and restatement of the other Loan Documents only
to the extent necessary to reduce each Assignor’s Committed Amount to $0.00.
Each party hereto acknowledges and agrees (and consents to the fact) that (a)
after giving effect to the Amendment and Restatement and this Assignment and
Assumption, each Assignor’s commitment to fund its pro-rata share of any
Advances (as defined in the Loan Agreement) shall be terminated, each Assignor’s
Committed Amount shall be $0.00 and each Assignor shall cease to be an “Assignee
Lender” under (and as defined in) the Amended and Restated Assignment Agreement
and (b) each Assignor shall receive the amount listed next to its name below, at
the wiring instructions listed next to its name below, as consideration for its
sale and assignment of its Assigned Interests to the Assignees:
Assignor
Consideration Payment4 
Wiring Instructions
Citizens Asset Finance, Inc. (formerly known as RBS Asset Finance, Inc.)
$2,455,849.54 from BALC


$2,455,849.54 from BTMU




Bank Name: Citizens Bank, N.A.
ABA #: 241070417
Account #:
Reference: CSC Asset Funding I LLC 001-016
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
$4,911,699.09 from BALC


$4,911,699.09 from BTMU
Bank Name: JP Morgan Chase Bank
ABA #: 021000021
Account #
Beneficiary: USBEF Exchange Co Collection Acct
Sumitomo Mitsui Banking Corporation
$2,455,849.59 from BALC


$2,455,849.59 from BTMU
Bank: Citibank, N.A.
ABA#: 021 000 089
Account Name: Sumitomo Mitsui Banking Corporation NY Branch
Account Number:
Attn: PSC-Loan Services
Ref: CSC Asset Funding I LLC

 
 
 
 
 

1    To be each Assignee’s ratable share of the outstanding principal owed to
the Assignors immediately prior to giving effect to the amendment and
restatement (the “Amendment and Restatement”) of both (i) the Loan Agreement in
the form of the Amended and Restated Master Loan and Security Agreement to be
dated as of the Effective Date (the “Amended and Restated Loan Agreement”) and
(ii) the Assignment Agreement in the form of the Amended and Restated Assignment
Agreement to be dated as of the Effective Date (the “Amended and Restated
Assignment Agreement”).
2    To include each Assignee’s ratable share of the outstanding principal and
accrued interest (and fees, if any) owed to the Assignors as of the Effective
Date.
3    To be each Assignee’s ratable share of Assignors’ “pro-rata shares”
immediately prior to giving effect to the Amendment and Restatement.
4    To be the sum of all outstanding principal and accrued interest (and fees,
if any) owed to each Assignor as of the Effective Date.
[Remainder of page intentionally left blank; signature pages follow]






--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNORS:
CITIZENS ASSET FINANCE, INC. (F/K/A RBS ASSET FINANCE, INC.)
By:______________________________
Name:
Title:


U.S. BANK EQUIPMENT FINANCE, a division of U.S. BANK NATIONAL ASSOCIATION
By:______________________________
Name:
Title:


SUMITOMO MITSUI BANKING CORPORATION
By:______________________________
Name:
Title:




ASSIGNEES:
BANC OF AMERICA LEASING & CAPITAL, LLC
By:______________________________
Name:
Title:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:______________________________
Name:
Title:






[Signatures continue on following page]








--------------------------------------------------------------------------------




Consented to and Accepted:
BANK OF AMERICA, N.A., as
Agent
By_________________________________
Name:
Title:










--------------------------------------------------------------------------------




Consented to, acknowledged and agreed:


COMPUTER SCIENCES CORPORATION


By_________________________________
Name:
Title:


CSC ASSET FUNDING I LLC
By________________________________
Name:
Title:








--------------------------------------------------------------------------------




ANNEX 1 to Master Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignors. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement, the Assignment Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, the Guarantor or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, the Guarantor or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignees. Each Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (ii) it meets all the requirements to be an Eligible
Assignee under Section 9(h) of the Assignment Agreement (subject to such
consents, if any, as may be required under the Assignment Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the
Assignment Agreement as an Assignee Lender thereunder (subject to the Amendment
and Restatement) and, to the extent of the relevant Assigned Interest, shall
have the obligations of an Assignee Lender thereunder (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
relevant Assigned Interest and either it, or the Person exercising discretion in
making its decision to acquire the relevant Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement
and the Assignment Agreement, and has received or has been accorded the
opportunity to receive such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase such Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Assignee Lender; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, any Assignor or any other
Assignee Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as an Assignee Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the relevant Assignee whether such amounts
have accrued prior to, on or after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and the rights
and obligations of the parties hereunder shall in all respects be governed by,
and construed in accordance with, the internal laws of the State of New York
(without regard to the conflict of laws principles of such state (other than
Sections 5-1401 and 5-1402 of the General Obligations Law)), including all
matters of construction, validity and performance.














    
    
    






--------------------------------------------------------------------------------




ANNEX II


Existing Equipment Notes




Equipment Security Note Number 27108-70001 in the principal amount of
$330,799.55, dated as of April 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70002 in the principal amount of
$347,863.85, dated as of April 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70003 in the principal amount of
$368,423.04, dated as of April 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70004 in the principal amount of
$552,634.56, dated as of April 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70005 in the principal amount of
$249,917.40, dated as of June 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70006 in the principal amount of
$249,917.40, dated as of June 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70007 in the principal amount of
$840,097.50, dated as of June 15, 2015, executed by Borrower in favor of Lender
(and acknowledged by Guarantor)


Equipment Security Note Number 27108-70008 in the principal amount of
$1,663,200.00, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70009 in the principal amount of
$1,185,423.00, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70010 in the principal amount of
$1,320,167.68, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70011 in the principal amount of
$1,736,127.00, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70012 in the principal amount of
$483,117.92, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70013 in the principal amount of
$745,073.46, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70014 in the principal amount of
$568,532.40, dated as of September 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70015 in the principal amount of
$499,436.90, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70016 in the principal amount of
$165,405.80, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70017 in the principal amount of
$378,070.40, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70018 in the principal amount of
$79,147.00, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)








--------------------------------------------------------------------------------




Equipment Security Note Number 27108-70019 in the principal amount of
$39,573.50, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70020 in the principal amount of
$2,690,481.20, dated as of October 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70021 in the principal amount of
$23,423,012.00, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70022 in the principal amount of
$2,237,681.25, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70023 in the principal amount of
$1,225,265.86, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70024 in the principal amount of
$1,225,265.86, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70025 in the principal amount of
$2,152,526.49, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70026 in the principal amount of
$2,674,528.74, dated as of November 15, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70027 in the principal amount of
$834,652.50, dated as of December 29, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70028 in the principal amount of
$1,662,088.50, dated as of December 29, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70029 in the principal amount of
$1,320,167.68, dated as of December 29, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70030 in the principal amount of
$643,968.00, dated as of December 29, 2015, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70031 in the principal amount of
$519,987.94, dated as of February 15, 2016, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)


Equipment Security Note Number 27108-70032 in the principal amount of
$1,557,471.99, dated as of March 15, 2016, executed by Borrower in favor of
Lender (and acknowledged by Guarantor)








